Citation Nr: 0825182	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-31 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses of $2756 resulting from services provided at 
Sutter Tracy Community Hospital on June 1, 2006.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
January 1947 and from September 1950 September 1953.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2006 decision of the Department of 
Veterans Affairs (VA) Health Care System in Palo Alto, 
California.  

In his October 2006 substantive appeal, the veteran requested 
a hearing before a member of the Board.  In a writing dated 
in May 2007, the veteran withdrew that request.  


FINDINGS OF FACT

1. On June 1, 2006, the veteran was treated for a non-service 
connected disability at the Sutter Tracy Community Hospital 
emergency department, a non-VA medical facility, for which he 
incurred medical expenses of $2756.  

2.  The veteran did not have health insurance coverage for 
payment or reimbursement of the emergency treatment provided 
at the Sutter Tracy Community Hospital on June 1, 2006. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency 
services for a nonservice-connected disability at Sutter 
Tracy Community Hospital, a non-VA facility, on June 1, 2006, 
have been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 
2002); 38 C.F.R. §§ 17.120, 17.1002 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Treatment records from the Sutter Tracy Community Hospital 
show hat the veteran was brought to the hospital by emergency 
medical services on June 1, 2006, treated in the emergency 
room, and released that same day.  The expenses resulting 
from that treatment were not authorized by VA.  

Because the medical expenses incurred on June 1, 2006 were 
not authorized, the Board must determine whether the veteran 
is entitled to reimbursement or payment by VA of such 
unauthorized medical expenses.  Payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  

To be eligible for reimbursement under 38 U.S.C.A. § 1725, 
the following conditions must be met: (1) The emergency 
services were provided in a hospital emergency department or 
a similar facility providing emergency care; (2) A prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health; (3) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson; (4) 
The care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility, with the 
medical emergency lasting only until stabilization of the 
veteran; (5) The veteran was enrolled in the VA health care 
system at the time the emergency treatment was furnished and 
had received medical services under 38 U.S.C.A. Chapter 17 
within two years before the non-VA emergency treatment; (6) 
The veteran is financially liable to the non-VA provider of 
the emergency treatment; (7) The veteran has no health 
insurance coverage for payment or reimbursement for the 
emergency treatment; (8) The veteran has unsuccessfully 
exhausted claims reasonably available against a third party 
in the case of an accident or work-related injury; and (9) 
The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728, which applies primarily to emergency 
treatment for a service-connected disability.  38 C.F.R. § 
17.1002.  

In the May 2006 Statement of the Case, the agency of original 
jurisdiction stated that the veteran did not meet the 
criteria for authorization for VA payment for expenses 
incurred on June 1, 2006 because he had coverage under a 
health-care plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment.  Evidence 
cited for this decision was that the veteran's records showed 
coverage under Medicare.  Thus, only the criterion listed 
above as (7) is in dispute.  

In his October 2006 substantive appeal, the veteran stated 
that "Part A of my medicare card is not valid unless I am 
admitted to the hospital."  The record is absent for any 
evidence to the contrary.  The record is also absent for any 
evidence that the veteran is covered by health insurance 
other than Medicare Part A.  Hence, the Board finds that 
criterion (7) for reimbursement or payment of medical 
expenses under 38 U.S.C.A. § 1725 is met.  

As the agency of original jurisdiction did not state that the 
veteran was not enrolled in the VA health care system or that 
he had not received care under 38 U.S.C.A. Chapter 17 within 
the 2 years prior to June 1, 2006, the Board assumes that the 
criterion listed above as (5), is met.  

Similarly, there is no indication of an accident leading to 
this care for which a third party could be liable, evidence 
from Sutter Tracy Community Hospital shows that the care was 
provided in the hospital's emergency department, he was 
treated and released on the same day, and his name is 
associated with an account number of the Sutter Tracy 
Community Hospital.  This is sufficient to satisfy the 
criteria listed as (1), (6) and (8), and to establish that 
criterion (4) does not bar reimbursement or payment for the 
services.  

The agency of original jurisdiction has indicated that the 
treatment at issue was for a non-service-connected disability 
or medical condition and the veteran has not stated 
otherwise.  This satisfies criterion (9); the veteran is not 
eligible for reimbursement under 38 U.S.C.A. § 1728.  

As to the criterion listed as (2), the law does not require 
that a veteran's treatment actually be proven emergent, from 
a purely medical standpoint, in order to qualify for payment 
or reimbursement under 38 U.S.C.A. § 1725.  Rather, it need 
only be demonstrated that the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  The implementing regulation specifically 
provides that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).  

Of record is a VA outpatient clinic progress note documenting 
that the veteran's spouse telephoned VA on June 1, 2006 and 
reported that the veteran had been vomiting for 2 days, was 
falling down, had urinary incontinence which had begun a day 
earlier, and was confused.  This note also documents that the 
veteran's spouse was instructed to call 911 and that VA may 
not cover the costs of non-VA care.  The Sutter Tracy 
Community Hospital record shows that the veteran was 
intermittently incoherent; a condition of recent onset.  

That the veteran was confused, falling down, and 
intermittently incoherent, when the decision was made to seek 
emergency treatment is evidence that a prudent person would 
have reasonably expected that delay in seeking immediate 
medical attention would be hazardous to the veteran's life or 
health.  However, the report that at least most of these 
symptoms had been occurring for two days is evidence that a 
prudent person would not expect that a delay in seeking 
medical treatment would endanger the veteran's life or 
health.  While this is a borderline case, the Board finds 
this that criterion (2) is satisfied.  

The VA progress note stating that VA told the veteran's 
spouse to call 911 is evidence that a VA or other Federal 
facility was not feasibly available and an attempt to use 
them beforehand would hot have been considered reasonable by 
a prudent layperson.  That is, a layperson advised by a 
healthcare provider to call 911 would not be exercising 
prudence by trying to then do other than seek medical 
attention at the nearest available and appropriate medical 
facility.  There is no indication that a VA or Federal 
medical facility capable of treating the veteran for an 
emergency condition was feasibly more readily available than 
the Sutter Tracy Community Hospital.  Criterion (3) listed 
above is therefore met.  

It is important for the veteran to understand that the VA is 
not the veteran's "insurance provider".  The veteran should 
attempt to use a VA hospital whenever possible in light of 
the very high costs involved in private care, clearly 
impacting VA's ability to help veterans overall.  However, in 
this case, the Board finds that the criteria for 
reimbursement or payment of medical expenses have been met 
pursuant to 38 U.S.C.A. § 1725.  Accordingly, the appeal is 
granted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  VCAA does not apply 
in a case such as this where the governing regulations reside 
in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).  Moreover, in light of the full grant of 
benefits sought on appeal in this decision, it is clear that 
no further notification or assistance under the VCAA is 
necessary to develop facts pertinent to the veteran's claim.  

ORDER

Payment or reimbursement for the cost of medical expenses of 
$2756 resulting from services provided at Sutter Tracy 
Community Hospital on June 1, 2006, is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


